DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-6, 10, 22, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball US 4069063. 
Per claims 1, 22, 26, Ball teaches a method of carbonating a wet concrete mix having a mix design (see Tables 1 and 2), wherein the mix with Portland cement and water (abstract and col. 4, lines 17-40), wherein the mix is contacted with carbon dioxide (abstract) in order to carbonate the mix and thereby produces a stronger mixture (stiffness, Example 4), which is stronger than the uncarbonated mix 
Per claims 4-6, Ball teaches several samples of concrete mix which is “tested” with various doses of carbon dioxide to determine stiffness and strength, which would be used to determine and select the desired amount of carbon dioxide (Table 2).
Per claim 10, Ball is silent regarding the claimed temperature.  However, since the purpose of the trials and tests are to determine actual and practical results in a simulated setting, it would have been obvious to one of ordinary skill in the art to have maintained and/or used a similar temperature to the actual and expected temperature of the mix with a reasonable expectation for success and predictable results.
Per claim 27, Ball teaches measuring viscosity/fluidity using a viscometer (col. 7, lines 60-61), considered a rheomixer.
 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball US 4069063 in view of Montgomery et al US 5885478.
Per claim 28, Ball is silent regarding solid carbon dioxide.  Montgomery teaches a process of treating the water to be used in mixing and forming concrete (abstract), wherein the water is treated with carbon dioxide (abstract), where the carbon dioxide may be in solid form (col. 12, line 50-52).  It .

Claim 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball US 4069063 in view of CN 203357623 (‘623) or Shumaker US 4609303.
Per claims 35-37, Ball is silent regarding using the carbonated concrete in a slip form operation or a 3D printing operation.  ‘623 teaches using concrete in a 3D printing process (see abstract), and Shumaker teaches pouring the concrete in a slip forming process to form desired structures (see abstract).  It would have been obvious to one of ordinary skill in the art to have utilized the carbonated (improved) concrete of Ball in any process that concrete is known to be used for, such as 3D printing or slip form with a reasonable expectation for success and predictable results, as ‘623 and Shumaker shows that concrete is known to be beneficial in both processes.

Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive.  It is noted that Applicant has amended claim 1 to remove several limitations; as such, the rejection is modified to also remove Koehler, as Koehler is no longer required to meet the limitations of the claim.  
Applicant argues that Ball does not teach the claimed range of carbon dioxide.  However, as discussed above, Ball teaches that the amount of carbon dioxide affects certain properties; as such, it is considered a result-effective variable which may be controlled and optimized by one of ordinary skill in the art (see above rejection).  As such, Applicant’s arguments are not persuasive.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715